Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 5 October 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia 5 Octr. 1822
				
				When I closed my last sheet I expected to be laid up again but Dr. Physick has decided that it is unnecessary  at present and I am still at large. He has however determined to operate on my brother again tomorrow morning which will delay our return untill the middle of the week. I went out and returned several visits and afterwards took a family dinner at Walsh’s where I met de Menou Mr. Allen Smith and Dr. Chapman. Our dinner was very social the conversation well supported and I never saw Walsh to such advantage—He seems to think that there was some family disagreement in the Marquess of Londonderrys affair and say’s he cannot agree with you in  the idea that Lord Londonderry was a patriot—I do not understand Walsh. I doubt a little if he understands himself—De Menou was as inflated as ever an American frenchman en place—how the two things assimilate I leave others to decide I think they can never amalgamate, more especially when the man is an Ultra of the highest order—A. Smith is a specimen of the ancien regime, in its most courteous, most pompous time—possessing all the superficial arrogance and of  flashy froth; putting implicit trust in powder and pomating to impress the multitude with an idea of his superiority—I was absolutely tired with his prosing accounts of his intimate acquaintance with the nobility of all the Countries he has visited; and though aware he spoke the truth, was nauseated by the largeness of the dose—I do not dislike such things in their proper place, but they belong not to our element—Walsh appears to be a strong partizan of Cheves and so does Hopkinson—It seems that McCulloch of Baltimore had the impudence to come here, and make a very insolent speech to the directors—This must be the brazen age!!—Chapman appears to me to live out of his proper age or century. He was made for those periods of time, when Jesters were the fashion, and calculated to play the fool in great perfection—They told an excellent anecdote of Mrs. Trumbull; who they say shut herself up when the King of England died—refusing to see any one; and then appeared in deep mourning, announcing that her Grandpapa was dead—Thus this mysterious personage implies, that she is an illegitimate princess—I observed that there were some strong  characteristicks and traits of resemblance to the Present King; which might serve as a foundation for the claim of relationship—I hope his Majesty will enter his claims to the Lady, for she is well calculated to adorn the hemisphere of his Court—I left this little circle early to visit Mrs. Sergeant, whose family has been so deeply afflicted. She is still very ill and all the Children have the whooping cough. Sergeant is better but still obliged to take the bark, to keep off the enemy. I passed a delightful evening with him, and his family. His conversation is to me of the most agreeable kind, and there is a mild plainess in his manner, (if I may so express myself) that is very impressive—The effect he produces on me is perhaps owing to the feeling of security with which my mind is filled, in the conviction that I am talking to a truly honest man—He said that the papers stated that Mr. Gallatin was to remain another year in France which he was sorry to hear—Lowndes is ordered to France, and he thought that it would be very agreeable to him to have that place—more especially as the state of his health rendered a residence in that Country absolutely necessary—He has refused to go I understand and his life is despaired of—S.– likewise talked about General Brown who he says he believes to be a very deserving man—I told him some pains had been taken to impress me with the idea that his mind was gone; and that I should like to know what he thought on the subject—He answered that he had conversed very freely with him, and with great watchfulness to ascertain that point and that he (S–) was perfectly convinced the mind was as strong as ever: and that B. had a very clear insight into the state of things at present. That he was a man worthy of trust, and might be relied on—The loss of their lovely boy has been a dreadful shock to the whole family, and I think Mrs. S. in a very bad way—Walsh say’s Sergeant has been dropped for Congress as if he had never existed—What a reproach to the State—And what is the Country coming to—Pensylvania deserves to sink into the mire; for she has neither pride or sense to maintain her own standing—It is ruled by an Irish faction of the lowest order—And the Federalists what are they? the servile imitators and adulators of every thing foreign that they have the sense to admire, but not the courage to attain—very much like Dr. Franklins Hog’s the Lazy drones of the Nation—designated Gentlemen—The consequence of which is that the whole old respectable and wealthy families are all ruined, and sunk to the bottom; while the scum of the earth are rising to the surface upon their débris—I know that to a certain degree this must be so; but assuredly not to the extent, and in the way in which it here takes place assisted by their onl own follies—I informed Walsh of what you said in your last. He tells me that he thinks your argument may be refuted, and that he still clings to his first opinion: that he has consulted Mr. Binney, and that he agrees in this opinion; though he say’s he does not know if the contrary opinion, can be securely sustained until he has examined it more thouroughly—He say’s the passages in your Letter are obscure; and bewilder him; and that the one concerning the election wants explanation. He repeats that he wants nothing and wishes for nothing—mais je doute—He say’s that many of the Federalists quarrel’d with him for supporting your Oration; but he was determined to support you independent of any personal motive: and that he is still determined so to do, on the ground of the real welfare of the Nation; unless some Candidate should be started that pleases him more—All very fair—de Menou is full of shrugs, and diplomatic insinuations concerning despatches just received which must detain you at Washington—Are we to have a Spanish War? or a new depot? Anduaga arrived post haste the night before last. They say to take his Congé—Have the house put into its Winter Costume—
				
					
				
				
			